Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.661   Page 1 of 20




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Fawzi Zaya,

                        Petitioner,     Case No. 20-10921

v.                                      Judith E. Levy
                                        United States District Judge
Rebecca Adducci, et al.,
                                        Mag. Judge Anthony P. Patti

                        Respondents.

________________________________/

 OPINION AND ORDER GRANTING IN PART PETITIONER’S
 EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
                    ORDER [2]

     This is a request for emergency injunctive relief in the form of

Petitioner Fawzi Zaya’s immediate release from immigration detention.

Zaya claims that his continued civil detention violates his Fifth

Amendment rights by exposing him to substantial risk of illness and

death related to COVID-19. For the foregoing reasons, the Court

GRANTS IN PART this emergency application for relief.

BACKGROUND
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.662   Page 2 of 20




     Petitioner Fawzi Zaya is a forty-two-year-old citizen of Iraq. (ECF

No. 7-1, PageID.509.) He has lived in the United States since March 1982.

(ECF No. 1, PageID.21.) On December 19, 1997, Petitioner was convicted

of Delivery over 50 Grams of Cocaine. (ECF No. 7-1, PageID.509.) On

January 17 ,2008, Petitioner was convicted of Second-Degree Murder.

(Id.) Upon Petitioner’s parole from the Michigan Department of

Corrections, ICE took him into custody pursuant to 8 U.S.C. § 1231(a)(2).

(Id.) Petitioner has been detained at the Calhoun County Correctional

Facility since March 24, 2020. (Id.)

     Petitioner has a number of serious health conditions which place

him at increased risk of serious complication or death from a COVID-19

infection. Zaya suffers from high blood pressure, diabetes, asthma, and

neurological problems. (ECF No. 2-2, PageID.247.) He additionally

suffers from neural foraminal stenosis, a kind of spinal stenosis requiring

the use of a wheelchair and a TENS (transcutaneous electrical nerve

stimulation) unit. (Id.) Petitioner also has gout. (Id.)

     Petitioner names as Respondents: Rebecca Adducci, the Detroit

District Director of ICE; Matthew Albence, Deputy Director; Kevin




                                       2
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20        PageID.663    Page 3 of 20




McAleenan, Secretary of the United States Department of Homeland

Security; and William Barr, Attorney General of the United States.

PROCEDURAL HISTORY

      On April 13, 2020, Petitioner filed both a Petition for Writ of Habeas

Corpus (ECF No. 1) and an Emergency Motion for Temporary

Restraining Order (ECF No. 2.) The case was assigned to the Honorable

Bernard A. Friedman. On April 13, 2020, the undersigned accepted

reassignment of this case as a companion to Case No. 20-10829, Malam

v. Adducci.1 Both cases involve Petitioners with serious underlying

health conditions challenging on Fifth Amendment grounds their

continued confinement at the Calhoun County Correctional Facility in

light of the risks posed by the COVID-19 pandemic. In Malam, the Court

has twice granted emergency injunctive relief requiring the immediate




      1 In her response to Petitioner’s motion, Respondent noted that the Honorable
David E. Lawson was assigned an earlier-filed case, Case No. 20-10699, Awshana v.
Adducci, also involving a noncitizen civil detainee at the Calhoun County
Correctional Facility, though Judge Lawson’s earlier case did not involve petitioners
with underlying medical conditions that put them at a high risk of adverse health
consequences or death if exposed to COVID-19. (ECF No. 7, PageID.491.) Eastern
District of Michigan Local Rule 83.11(b)(7)(D) allows for reassignment of cases only
“upon consent of the Judge having the earlier case number.” After receiving
Respondent’s brief, the undersigned reached out to the Honorable David E. Lawson,
inquiring as to whether he consented to reassignment of this case. He did not consent.

                                          3
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.664   Page 4 of 20




release of noncitizen ICE detainees in custody at the Calhoun County

Correctional Facility because of health risks posed by the ongoing

COVID-19 pandemic. See Malam v. Adduci, No. 20-10829, 2020 WL

1672662 (E.D. Mich. Apr. 6, 2020) (ordering immediate release of

Petitioner Janet Malam); Malam v. Adduci, No. 20-10829, 2020 WL

1809675 (E.D. Mich. Apr. 9, 2020) (ordering immediate release of

Plaintiff-Intervenor Amer Toma). On April 17, 2020, the Court converted

the temporary restraining order with respect to Petitioner Malam into a

preliminary injunction. Malam v. Adduci, No. 20-10829 (E.D. Mich. Apr.

17, 2020), ECF No. 33. Accordingly, the Court set an expedited briefing

schedule and directed the parties to limit the scope of their briefing to

whether the Court’s reasoning in Case No. 20-10829, Malam v. Adducci

applies to this case. (ECF No. 4.)

     Respondent responded on April 15, 2020. (ECF No. 7.) Petitioner

replied on April 16, 2020. (ECF No. 8.) For the reasons stated below, the

Court GRANTS IN PART Toma’s application for a temporary restraining

order requiring his immediate release from detention for the duration of

the COVID-19 State of Emergency in Michigan or until further Court

order.


                                     4
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.665   Page 5 of 20




LAW AND ANALYSIS

     I.    Jurisdiction

     In its April 6, 2020 Opinion and Order in Malam v. Adducci, the

Court found that it had jurisdiction pursuant to 28 U.S.C. § 2441. Malam

v. Adducci, Case No. 20-10829, 2020 WL 1672662, at *2 (E.D. Mich. Apr.

6, 2020). In the alternative, the Court found that it had jurisdiction

pursuant to 28 U.S.C. § 1331. Id. at *4. The Court held that sovereign

immunity did not apply, id. at *5, and that no other statute deprived the

Court of jurisdiction. Id. Zaya’s case presents the same jurisdictional

questions. With respect to jurisdiction, the Court adopts its April 6, 2020

Opinion and Order in Malam v. Adducci in full.

     II.   Proper Respondent

     As the Court explained in its April 6, 2020 Opinion and Order, only

Rebecca Adducci is a proper Respondent for Petitioner’s habeas petition.

Id. at *6 (citing Roman v. Ashcroft, 340 F.3d 314, 319 (6th Cir. 2003)).

     III. Legal Standard

     As set forth in the Court’s April 6, 2020 Opinion and Order in

Malam v. Adducci,

     In determining whether to grant such an order, courts
     evaluate four factors: 1) whether the movant has a strong

                                     5
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.666   Page 6 of 20




     likelihood of success on the merits; 2) whether the movant
     would suffer irreparable injury absent an injunction; 3)
     whether granting the injunction would cause substantial
     harm to others; and 4) whether the public interest would be
     served by granting the injunction. Northeast Ohio Coal. For
     Homeless and Serv. Emps. Intern. Union, Local 1199 v.
     Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). These four
     factors “are not prerequisites that must be met, but are
     interrelated considerations that must be balanced together.
     For example, the probability of success that must be
     demonstrated is inversely proportional to the amount of
     irreparable injury the movants will suffer absent the stay.” Id.
     (internal quotations omitted). “[P]reliminary injunctions are
     extraordinary and drastic remedies [] never awarded as of
     right.” Am. Civil Liberties Union Fund of Michigan v.
     Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015).

Malam v. Adducci, Case No. 20-10829, 2020 WL 1672662, at *6 (E.D.

Mich. Apr. 6, 2020).

     IV.   Analysis

     Each of the four factors weighs in favor of granting emergency

injunctive relief in this case. The Court grants Zaya’s motion in part for

the reasons set forth below.

     The Court in Malam v. Adducci found that emergency injunctive

relief was warranted for Petitioner Malam because Malam had shown: a

high likelihood of irreparable injury absent an injunction, both in the


                                     6
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.667   Page 7 of 20




form of substantial risk to her health and life from COVID-19 and due to

her alleged constitutional violations, id. at *7; a strong likelihood of

success on the merits with respect to both the objective and subjective

components of a deliberate indifference claim, id. at *10; and that both

the balance of equities and public interest favored her immediate release.

Id. at 13. Malam’s increased risk of severe illness and death from COVID-

19, stemming from fifteen underlying health conditions, contributed to

the Court’s findings of irreparable injury—“Petitioner’s severe health

conditions render her substantially likely to suffer irreparable harm or

death as a result [of continued detention,” id. at *9—and likelihood of

success on the merits—“even with [] precautionary measures, in light of

Petitioner’s underlying health conditions, she is not ensured anything

close to ‘reasonable safety.’” Id. at *12.

      On April 9, 2020, the Court applied its analysis in its first order to

grant emergency injunctive relief to Plaintiff-Intervener Amer Toma.

Malam v. Adduci, No. 20-10829, 2020 WL 1809675 (E.D. Mich. Apr. 9,

2020). Although Toma had fewer and less serious underlying health

conditions than Malam, the Court found that his age (fifty-five) and

mobility limitations (Toma alleged that he relies on a wheelchair for


                                      7
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.668   Page 8 of 20




mobility) placed him at increased risk of severe complications or death

from a COVID-19 infection, rendering necessary a temporary restraining

order. Id. at *5.

      Respondent argues that Petitioner Zaya is not entitled to the same

emergency injunctive relief because: Petitioner has not shown that his

risk of exposure to COVID-19 at Calhoun is sufficiently imminent to state

a cognizable constitutional claim or show irreparable harm (ECF No. 7,

PageID.494); Petitioner cannot show deliberate indifference because both

ICE and the Calhoun County Correctional Facility have taken reasonable

precautions to reduce the risk of COVID-19 infection (Id. at PageId.499),

and the public interest does not favor Petitioner’s release because of his

criminal history. (Id. at 506.)

      A. Irreparable Injury

      In its April 17, 2020 opinion in Malam v. Adducci, the Court

explained how Respondent’s argument that the petitioner’s risk of

COVID-19 infection is insufficient to warrant relief contradicts public

health evidence. Drawing on the extensive public health evidence in the

record, the Court found that “in the face of a deadly pandemic with no

vaccine, no cure, limited testing capacity, and the ability to spread


                                     8
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.669   Page 9 of 20




quickly through asymptomatic human vectors, a ‘generalized risk’ is a

‘substantial risk’ of catching the COVID-19 virus for any group of human

beings in highly confined conditions, such as Petitioner within the CCCF

facility.” Malam v. Adducci, Case No. 20-10829 (E.D. Mich. Apr. 17,

2020), ECF No. 33, PageID.708 (citing Malam, 2020 WL 1672662, at *9).

The Court concluded that, because of the petitioner’s serious underlying

health conditions, she would face irreparable harm were she to return to

the Calhoun County Correctional Facility. Id.

     The record in this case includes substantial public health evidence

by which the Court can conclude the same.

     Petitioner includes a letter to three United States House and

Senate Committees from Scott Allen, Professor Emeritus of the

University of California School of Medicine, and Josiah Rich, Professor of

Medicine and Epidemiology at the Warren Alpert Medical School of

Brown University. (ECF No. 1-5) Doctors Allen and Rich write that

“[R]egarding the need to implement immediate social distancing to

reduce the likelihood of exposure to detainees, facility personnel, and the

general public, it is essential to consider releasing all detainees who do

not pose an immediate risk to public safety.” (ECF No. 1-5, PageID.86.)


                                     9
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.670   Page 10 of 20




They continue, “[W]ith reporting that immigrant detainees at ICE

facilities are already being isolated for possible exposure to coronavirus,

it is not enough to simply stop adding to the existing population of

immigrant detainees. Social distancing through release is necessary to

slow transmission of infection.” (ECF No. 1-5, PageID.87.)

      Petitioner cites to a letter from over 3000 physicians and other

medical professionals to ICE Acting Director Matthew Albence. (ECF No.

1-7.) The letter concludes that “[i]ndividuals and families, particularly

the most vulnerable—the elderly, pregnant women, people with serious

mental illness, and those at higher risk of complications—should be

released while their legal cases are being processed to avoid preventable

deaths and mitigate the harm from a COVID-19 outbreak.” (ECF No. 1-

7, PageID.95.)

      Petitioner also includes the declaration of Dr. Marc Stern, a

physician, board-specialized in internal medicine and specializing in

correctional health care. (ECF No. 1-13.) Dr. Stern declares that “for

detainees who are at high risk of serious illness or death should they

contract the COVID-19 virus, release from detention is a critically

important way to meaningfully mitigate that risk. (Id. at PageID.205.)


                                     10
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.671   Page 11 of 20




      The record also includes the Declaration of Dr. Jonathan Golob,

(ECF No. 2-3, PageID.255,) to which the Court cites at length in its most

recent opinion. See Malam v. Adduci, No. 20-10829 (E.D. Mich. Apr. 17,

2020), ECF No. 33.

      Finally, Petitioner provides the Declaration of Dr. Robert

Greifinger, a New York physician. (ECF No. 2-4, PageID.268.) Dr.

Greifinger declares that:

      ICE must release all people with risk factors to prevent
      serious illness including death. ICE’s response has made
      abundantly clear that they do not plan to establish special
      protections for high-risk patients, instead waiting for them to
      become symptomatic. This will lead to unnecessary illness
      and death for the people most vulnerable to this disease. ICE
      is walking willingly into a preventable disaster by keeping
      high-risk and vulnerable patients in detention facilities
      during the rapid spread of COVID-19.

(Id. at PageID.268.) He concludes,

      The only viable public health strategy available is risk
      mitigation. Even with the best-laid plans to address the
      spread of COVID-19 in detention facilities, the release of high-
      risk individuals is a key part of a risk mitigation strategy. In
      my opinion, the public health recommendation is to release
      high-risk people from detention, given the heightened risks to
      their health and safety, especially given the lack of a viable
      vaccine for prevention or effective treatment at this stage.
      Release of the most vulnerable people also reduces the burden

                                     11
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.672   Page 12 of 20




      on these facilities’ limited health care infrastructure, as it
      lessens the likelihood that an overwhelming number of people
      will become seriously ill from COVID-19 at the same time.
      Release also reduces the burden on regional hospitals and
      health centers, which will otherwise bear the brunt of having
      to treat these individuals when infected, thus reducing the
      number of hospital beds and equipment available for the
      general population.

(Id. at 268–269.)

      Respondent addresses only the declaration of Dr. Greifinger. She

notes that “Dr. Greifinger’s declaration was signed prior to ICE’s newly

issued guidance on April 10, 2020.” (ECF No. 7, PageID.501.) She

explains that “[m]uch of the concerns noted by Dr. Greifinger are

addressed in the updated guidance.” (Id.)

      However, the public health evidence—including Dr. Greifinger’s

declaration—does not support Respondent’s conclusion that the

precautions taken by ICE sufficiently reduce the risk of COVID-19

infections to at-risk civil detainees. The evidence strongly suggests that

release is the only justifiable option consistent with public health

principles. Respondent may disagree with this conclusion, but to contest

it here she must provide the Court with public health or other scientific




                                     12
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.673   Page 13 of 20




evidence regarding the level of risk to Petitioner given the precautions

taken.

      Like the petitioner in Malam, Petitioner Zaya suffers from a

number of serious health conditions—most notably, high blood pressure,

diabetes, and asthma—that place him at severe risk of complication or

death from a COVID-19 infection. Accordingly, the Court’s reasoning in

Malam applies: Petitioner has shown a high likelihood of irreparable

injury absent an injunction, both in the form of substantial risk to his

health and life from COVID-19 and due to his alleged constitutional

violations. Malam, 2020 WL 1672662 at *7.

      B. Likelihood of Success on the Merits

      Like the petitioner in Malam, Petitioner here has shown a

likelihood of success on the merits. Eighth Amendment claims require a

showing of deliberate indifference, see Farmer v. Brennan, 511 U.S. 825,

835 (1994), which has both an objective and a subjective component.

Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)

(citing Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)). Respondent

argues that Petitioner cannot satisfy the subjective component of his

claim because ICE and the Calhoun County Correctional Facility have


                                     13
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.674   Page 14 of 20




taken reasonable precautions to protect detainees from COVID-19.

Respondent concedes that not all of Dr. Greifinger’s concerns have been

met. (ECF No. 7, PageID.501.) However, Respondent argues that “while

Dr. Greifinger may have concerns from a medical perspective about

whether every possible precaution is being taken – that is not what the

[C]onstitution requires.” (Id. at PageID.501–502.) Respondent goes on to

claim that:

      [t]he Court’s reasoning in the Malam Order that the only
      reasonable response is release, and that ‘any other response
      demonstrates a disregard of the specific, severe, and life-
      threatening risk to Petitioner from COVID-19,’ ignores the
      facts. Calhoun has not disregarded the risk to Petitioner, or
      any other detainee, because it has implemented precautions
      based on CDC and ICE guidance to reduce the introduction of
      COVID-19 to the facility, and to contain the virus if it is
      introduced.

(ECF No. 7, PageID.504.)

      But to the extent that Respondent’s precautions do not ensure

Petitioner’s “reasonable safety,” see Helling v. McKinney, 509 U.S. 25, 33

(1993), they cannot be said to be reasonable. The Court explains in its

most recent opinion in Malam why precedent regarding reasonable

precautions for other outbreaks—see Wooler v. Hickman County, 377 F.



                                     14
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.675   Page 15 of 20




App’x 502 (6th Cir. 2010); Butler v. Fletcher, 465 F.3d 340, 345 (8th Cir.

2006)—do not apply:

      COVID-19 is neither MRSA nor tuberculosis. Wooler and
      Butler suggest precautions can reasonably mitigate the risk
      of tuberculosis or MRSA in conditions of communal
      confinement. COVID19 is a global pandemic of unparalleled
      scope, and the public health evidence available to the Court
      suggests that communal confinement cannot ensure
      detainees reasonable safety from infection. Accordingly, any
      response short of authorizing release from the Calhoun
      County Correctional Facility for this Petitioner, whose
      underlying health conditions expose [him] to a high risk of an
      adverse outcome if infected by COVID-19, demonstrates
      deliberate indifference to a substantial risk.

Malam v. Adduci, No. 20-10829 (E.D. Mich. Apr. 17, 2020), ECF No. 33,

PageID.772.

      Respondent does not address any of the other public health

evidence in the record. No conditions of confinement at the Calhoun

County Correctional Facility will be sufficient to protect this Petitioner’s

health, life, and constitutional rights, short of release. A lack of confirmed

COVID-19 outbreak at the Calhoun County Correctional Facility does

not justify a different conclusion. Indeed, the Court noted in its most

recent opinion that despite precautionary measures, outbreaks have

occurred across the country in state jails, federal prisons, and ICE

                                     15
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20    PageID.676   Page 16 of 20




detention centers alike. Id. at PageID.716. Petitioner has shown a

likelihood of success on the merits.

      C. Balance of Equities and Public Interest

      When the government opposes the issuance of a temporary

restraining order, as Respondent does here, the final two factors—the

balance of equities and the public interest—merge, because “the

government’s interest is the public interest.” Pursuing America’s

Greatness v. Fed. Election Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016)

(citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

      In Malam, the Court found that the public interest favored granting

injunctive   relief   because   release     would     protect   both   Malam’s

constitutional rights and public health. See Malam, 2020 WL 1672662,

at *13 (citing G & V Lounge Inc. v. Mich. Liquor Control Comm., 23 F.3d

1071, 1079 (6th Cir.1994) (“[I]t is always in the public interest to prevent

the violation of a party's constitutional rights.”); Neinast v. Bd. Of

Trustees, 346 F.3d 585, 592 (6th Cir. 2003) (recognizing public health and

safety as legitimate government interests).

      Respondent argues that public interest favors Petitioner’s

continued detention because “the public interest in enforcement of the


                                       16
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.677   Page 17 of 20




United States’ immigration laws is significant.” (ECF No. 7, PageID.505

(citing United States v. Martinez-Fuerte, 428 U.S. 543, 556–58 (1976);

Blackie’s House of Beef, Inc. v. Castillo, 659 F.2d 1211, 1221 (D.C. Cir.

1981) (“The Supreme Court has recognized that the public interest in

enforcement of the immigration laws is significant.”).)

        The Court addressed this argument in Malam; its analysis applies

here:

        Respondent[] point[s] to only one immigration law that will
        see continued enforcement by denying relief to Petitioner.
        That law is [8 U.S.C. § 1231(a)(2)], and it authorizes
        Petitioner’s continued detention. But as set forth above,
        Petitioner’s continued detention is in violation of the United
        States Constitution, to which [8 U.S.C. § 1231(a)(2)] must give
        way.

Malam, 2020 WL 1672662, at *13

        Respondent attempts to distinguish this case from the Court’s

earlier opinions by noting Petitioner’s serious criminal history. (ECF No.

7, PageID.506.) Petitioner has several drug-related convictions, as well

as convictions for murder and domestic violence. (Id.) The Court

acknowledges the seriousness of Petitioner’s crimes. But critically for this

case, Petitioner has completed his sentences for each of those convictions.

In October 2019, a parole officer with the Michigan Department of
                                      17
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.678   Page 18 of 20




Corrections (MDOC) found Petitioner eligible for parole. (ECF No. 1,

PageID.27.) On March 24, 2020, Petitioner was released from MDOC

custody. (ECF No. 7-1, PageID.509.) Petitioner is currently a civil

detainee facing removal proceedings. Moreover, Respondent does not

argue that Petitioner would either be a danger to his community or a

flight risk. Nor could she credibly do so—Petitioner uses a wheelchair for

mobility, has several serious underlying health conditions, and will be

subject to reasonable supervisory conditions upon release. Accordingly,

Petitioner’s prior criminal convictions do not necessitate a finding that

the public interest favors his continued detention.

      The Court finds that the balance of equities and public interest

support issuing a temporary restraining order.

      Because all four factors weigh in favor of issuing emergency

injunctive relief, Petitioner’s motion for a temporary restraining order is

granted. The Court emphasizes that this result is motivated by

Petitioner’s specific and serious health conditions.

CONCLUSION

      For the reasons stated above, Petitioner’s Application for a

Temporary Restraining Order is GRANTED IN PART. Respondent


                                     18
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.679   Page 19 of 20




Adducci is ORDERED to release Petitioner on April 18, 2020. Petitioner

will be subject to the following restrictions: Petitioner is subject to

fourteen days of home quarantine; Petitioner must comply with all

Michigan Executive Orders; and Petitioner must appear at all hearings

pertaining to his removal proceedings. Respondent may impose other

reasonable nonconfinement terms of supervision.

      Respondent is further RESTRAINED from arresting Petitioner for

civil immigration detention purposes until the State of Emergency in

Michigan (related to COVID-19) is lifted or until further Court Order

stating otherwise.

      The Temporary Restraining Order will expire on April 30, 2020, at

6:30 p.m. No later than April 23, 2020, at 12:00 p.m., Respondent must

show cause why this Order should not be converted to a preliminary

injunction. Petitioner may file a response no later than April 29, 2020, at

12:00 p.m.

      IT IS SO ORDERED.

Dated: April 18, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                     19
Case 5:20-cv-10921-JEL-APP ECF No. 9 filed 04/18/20   PageID.680   Page 20 of 20




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 18, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     20
